HANFT, Judge
(dissenting):
The majority reason that evidence of law-abiding character was not admissible in this premeditated murder case because it was not relevant to the defense of accident, i.e., that such evidence “has no tendency to prove or to disprove such fact.” But there is more to this case than the defense of accident. What about self-defense and the premeditated design to kill? As the trait of being law-abiding is pertinent both to the crime of murder and to the issue of self-defense, evidence of that particular character trait is admissible. Finnie v. State, 267 Ark. 638, 593 S.W.2d 32 (1980). See also United States v. Clemons, 16 M.J. 44 (C.M.A.1983); United States v. Angelini, 678 F.2d 380 (1st Cir.1982); United States v. Hewitt, 634 F.2d 277 (5th Cir.1981). I would set aside the findings of guilty and the sentence and authorize a rehearing.